329 F.2d 628
Ralph E. VIDAL, Plaintiff-Appellant,v.NEW YORK CENTRAL RAILROAD COMPANY, Defendant-Appellee.
No. 345, Docket 28446.
United States Court of Appeals Second Circuit.
Argued March 12, 1964.Decided March 23, 1964.

John E. Trecartin, New York City (O'Hagan & Reilly, New York City, on the brief), for plaintiff-appellant.
Jerome H. Shapiro, New York City (Gerald E. Dwyer and C. Austin White, New York City, on the brief), for defendant-appellee.
Before LUMBARD, Chief Judge, SMITH, Circuit Judge, and LEVET, District Judge.1
PER CURIAM.


1
Seeking recovery for personal injuries allegedly sustained during the course of his employment for the defendant railroad, the appellant, Ralph E. Vidal, brought this action in the District Court pursuant to the Federal Employers' Liability Act, 45 U.S.C. 51 et seq.  After a trial before the court without a jury, the District Court, Cooper, J., dismissed the complaint in an opinion incorporating the court's findings of fact and conclusions of law, reported at 220 F. Supp. 922.


2
Plaintiff testified that, while engaged in sewing strips of heavy duty carpet in defendant's upholstery shop, a clamp holding together the two portions of the carpet being sewn slipped and caused him to fall backwards, whereupon he sustained the injuries of which he complains.


3
The District Judge found that the plaintiff failed to establish by a preponderance of the evidence that the defendant was negligent in failing to furnish appellant either a safe place to work, sufficient assistance or proper equipment.  We cannot say these findings were clearly erroneous.  Neither the doctrine of res ipsa loquitur nor the District Court's prior denial of defendant's motion to dismiss at the close of the plaintiff's case compelled any other result.


4
The judgment is affirmed.



1
 Sitting by designation